DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed August 21, 2022 has been received and entered.  Claims 8, 12-15, 17-18, 21-22 and 30-31 have been canceled.  Accordingly, claims 1-7, 9-11, 16, 19-20, 23-29 are pending in the instant application, of which claims 24-29 have been withdrawn from further consideration as being drawn to a non-elected invention.

CLAIMS
1.	The rejection of claim 16 on the basis that it contains an improper Markush grouping of alternatives is maintained. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
	Applicants are asserting that the claim has been amended to recite said bacteria comprise “at least one of.”  However, Applicants claim is still a Markush style claim requiring selection from a list of alternatives.   As set forth previously, A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use.  The list of alternative bacteria selected from claim 16 contains approximately 50 different genus and species.  Each and every one of these alternatives are mutually exclusive from each other.  Simply stated, a bacteria which is Acinetobacter cannot be an Actinomycetales or Anaerococcus or Bacillales, etc.  Accordingly, no single structural similarity is found as each and every genus/species combination has an independent and distinct structure.

The Markush grouping of claim 16 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:
None of the bacteria recited in the claim shares a “single structural similarity.”  To the contrary, each of the recited bacteria is an independent and distinct species reciting both gram positive and gram negative strains.  Accordingly, no “single structural similarity” is to be found.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
For reasons of record, as well as the reasons set forth above, this rejection is maintained.

Claim Rejections - 35 USC § 112
2.	The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being vague and indefinite in the recitation of “Strepococcus” is withdrawn in view of Applicants amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	The rejection of claim(s) 1-7, 9-11, 16, 19-20 and 23 under 35 U.S.C. 102(a)(1) as being anticipated by Percival et al is maintained.
	Applicants are asserting that the claims have been amended to recite wherein said first stimulus comprises a temperature below 35 ⁰C, and said second stimulus comprises a temperature above 36 ⁰C.  Applicants assert that Percival solely teaches application of poloxamer F 127 having a thermoresponsive gelation point of 15 ⁰C.  Applicants finally assert that Percival et al is solely directed to antimicrobial compositions.
	Applicants arguments have been fully considered but are not found to be persuasive.
First, Applicants attention is drawn to their own specification, paragraph 086, which sets forth that “In exemplary embodiements, the composition comprises…Pluronic F127, or its carboxylated form.”  Additionally, Examples 1-8 employed Pluronic F127 as the “material characterized by a viscosity” which differs under different stimuli.  Furthermore, Applicants specification, paragraph 0143, sets forth that “Pluronic, as thermo-sensitive polymer, exhibit a drastic and discontinuous change of the physical properties in response to temperature changing.”  Products of identical compositions cannot have mutually exclusive properties. A composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, (Pluronic F127) the properties applicant discloses and/or claims (different viscosities under different conditions) are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Finally, Applicants assert that Percival et al is solely directed to antimicrobial compositions.  However, Applicants are respectfully directed to their own claim language which is directed to kits.  The intended use of the kit carries no patentable weight, as the claims are not directed to methods of treatment.
 
The claims are directed to a kit comprising:  (i) a material characterized by a viscosity that is less than about 1 Pa under a first stimulus, and a viscosity that is higher than about 100 Pa under a second stimulus; (ii) a bacterial growth medium, and (iii) a population of non-pathogenic viable bacteria, wherein said first stimulus comprises a temperature below 35 ⁰C, and said second stimulus comprises a temperature above 36 ⁰C.
Percival et al (US Patent Publication 2007/0190176) disclose of compositions suitable for use on skin and wounds.  (See abstract).  More specifically, Percival et al disclose of a composition comprising poloxamer F127 (copolymer of polyoxyethylene and polyoxypropylene) and Muller Hinton agar.  (See paragraph 0032).  Percival et al further disclose of growing enterococcus in this medium.  (See Figure 3; Table 4). Percival et al further disclose that poloxamer F127 has thermo-reversible gelation properties, being liquid below 15⁰C and changing to a gel above 15⁰C.  (See Example 3).  
The Oxford Dictionary defines kit as:  a set of articles or equipment needed for a specific purpose.  As Percival discloses articles for a specific purpose, it is deemed to anticipate the instantly recited limitation of kit.
It is noted that Percival et al do not include “instructions” for topical application.  USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703 F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981). However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
Accordingly, Percival et al disclose of each and every limitation of the instantly filed claims.
For reasons of record, as well as the reasons set forth above, this rejection is maintained.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        November 2, 2022